Exhibit 10.1

 

Picture 1 [ex-10d1g001.jpg]

 

August 23, 2019

 

Barry M. Smith

6508 N. Desert Fairway Drive

Paradise Valley, AZ 85253

 

Dear Barry:

 

As an acknowledgement of your contributions to Magellan and willingness to
facilitate the successful transition of your role, this letter is to extend to
you the opportunity to participate in the Magellan Health, Inc. (the “Company”)
2019 Incentive Compensation Plan (the “ICP”) if your employment terminates prior
to the payment of bonuses pursuant to the ICP to other employees of the Company.
To be eligible for an award under the ICP, you must remain employed with the
Company until a new Chief Executive Officer is appointed by the Board of
Directors of the Company (the “Termination Date”) and subject to the terms and
conditions outlined below.

 

·



Good Standing – You must remain in good standing with the Company through the
Termination Date, as determined at the discretion of the Board of Directors of
the Company.

 

·



Award Calculation – Your ICP award will be calculated based on the terms of the
2019 ICP Plan, including performance against the Plan’s predefined metrics. If
your Termination Date is prior to January 1, 2020, your award will be pro-rated
for the days you were employed during 2019.

 

·



Payment and Withholding – If you are eligible to receive an award, you will
receive payment in a lump sum less withholdings for applicable federal and state
taxes and any appropriate payroll deductions at the same time as all
participants in the ICP regardless of your Termination Date.

 

If you are in agreement with these terms and conditions, please sign below.

 

Sincerely,

 

/s/ G. Scott MacKenzie

 

G. Scott MacKenzie

 

Chairman, Compensation Committee

 

 

 

/s/ Barry M. Smith

    

   August 23, 2019

Barry M. Smith

 

Date

 



